DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 11/16/2020 after final rejection of 8/17/2020.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2020 has been entered. The Office action on currently pending claims 1, 2, 4-7, 9, and 10 follows.

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, and 7, are rejected under 35 U.S.C. 102(a)(1) as anticipated by the Applicant’s Admitted Prior Art (AAPA) or, in the alternative, under 35 U.S.C. 103 as obvious over AAPA in view of US/9,680,190 to Xia (of record).
Regarding claims 1 and 2, AAPA teaches (see Fig. 1 and the “Background” section of the specification) a cooling system for an eco-friendly vehicle, comprising: an electronic component cooling device (100) configured to cool an inventor and a motor electronic component (110) of an eco- friendly vehicle; a battery cooling device (200) configured to cool a battery (220) installed within the eco-friendly vehicle; and a connector (600) that connects the electronic component cooling device (100) and the battery cooling device (200) (i.e., thermal connection via (610) and (120), see par. [0030] and Fig. 1), and a controller (inherently present in the eco-friendly vehicle): wherein the electronic component cooling device includes a reservoir tank (140) into which a coolant is injected and in which the coolant is stored; a heat exchanger (120) configured to cool a coolant flowing in the electronic component cooling device; a first pump (130) configured to circulate the coolant in the electronic component cooling device; a reservoir tank (140) into which the coolant is injected and in which the coolant is stored; and an electronic 
Alternatively, Xia teaches conventionality of the controller(s) (22) for controlling components of the cooling arrangement of the electric vehicle, and particularly, of the pumps (1) and (15), (Fig. 1).
Therefore, since the AAPA and Xia are from the same field of endeavor (vehicular cooling arrangements), the purpose of the controller taught by Xia would be recognized in the AAPA.
It would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have provided a controller for the AAPA, as taught by Xia, in order to control components of the cooling arrangement, and particularly, to operate the second pump to supply the coolant of the reservoir tank to the battery cooling pipe of the battery cooling device. All claimed elements were known in the prior art and one skilled in See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 4, AAPA teaches that a cooling fan (500) installed behind the heat exchanger (120) and configured to facilitate cooling of the electronic component cooling device (100), (Fig. 1).
Regarding claim 5, AAPA teaches that an air conditioner device (610) installed in front of the heat exchanger (120) and configured to facilitate cooling of the electronic component cooling device (100), (Fig. 1).
Regarding claim 7, AAPA teaches that the connector (600) connects the reservoir tank (140) and the battery cooling pipe (Fig. 1, i.e., thermal connection via (230), (600), (610), (110), (120), (130)). Alternatively, see directly interconnected reservoir tank (140) and the battery cooling pipe within the battery cooling device (200) on Fig. 1.

Claims 1, 4, 5, and 7, are rejected under 35 U.S.C. 102(a)(1) as anticipated by KR/10-2016-0046262 to Kim (cited in IDS, see English translation of record) or, in the alternative, under 35 U.S.C. 103 as obvious over Kim in view of Xia (of record).
Regarding claims 1 and 2, Kim disclosed (Fig. 1) a cooling system (100) for an eco-friendly vehicle, comprising: an electronic component cooling device configured to cool an investor and a motor electronic components (11, 14) of an eco-friendly vehicle; a battery cooling device configured to cool a battery (B) installed within the eco-friendly vehicle; and a connector (110) that connects the electronic component cooling device and the battery cooling device, (Fig. 
Alternatively, Xia teaches conventionality of the controller(s) (22) for controlling components of the cooling arrangement of the electric vehicle, and particularly, of the pumps (1) and (15), (Fig. 1).
Therefore, since the Kim and Xia are from the same field of endeavor (vehicular cooling arrangements), the purpose of the controller taught by Xia would be recognized in the apparatus of Kim.
It would have been obvious to a person of the ordinary skill in the cooling art before the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Regarding claim 4, Kim disclosed a cooling fan (F) installed behind the heat exchanger (13) and configured to facilitate cooling of the electronic component cooling device, (Fig. 1).
Regarding claim 5, Kim disclosed an air conditioner device (23) installed in front of the heat exchanger (13) and configured to facilitate cooling of the electronic component cooling device, (Fig. 1).
Regarding claim 7, Kim disclosed that the connector (110) connects the reservoir tank (17) and the battery cooling pipe (103), (Fig. 1).

Claim Rejections - 35 USC § 103

Claims 6, 9, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over either AAPA or Kim, each taken with US/2010/0050960 to Araki et al. (Araki) and US/2008/0053385 to Negoro et al. (Negoro), or alternatively, as being unpatentable over either AAPA or Kim, each modified by Xia, and further modified by Araki and Negoro.

Araki teaches (Fig. 1-3) a concept of utilizing a controller (20) to operate a cooling system (Fig. 1), wherein the controller (20) receives a signal from a coolant temperature sensor (24) (par. [0039]) to control cooling pump(s) (36) and other components of the cooling system so as to predictably adjust cooling performance of the cooling system (par. [0044] - [0046]), wherein the cooling system utilizes a juggle valve (38) to permit gas mixed in the coolant to pass through the jiggle valve (38) to equalize a pressure difference in the cooling system and to improve coolant flow (par. [0020] - [0022], [0047], [0062], [0083], claim 6).
Further, Negoro also teaches a concept of utilizing a jiggle valve (53) to release air from a coolant via an air pipe (48) (Fig. 5, par. [0013], [0044], [0047], [0051], claim 1).
Therefore, it would have been obvious to a person of the ordinary skill in the cooling art before the effective filing date of the claimed invention to have modified to either AAPA or Kim (each taken alone, or as modified by Xia) according to the combined teachings of Araki and Negoro, by providing a jiggle valve connected to the reservoir tank, disposed in front of an inlet of the battery and configured to block introduction of air into the battery, and discharge the air to the reservoir tank, wherein an air pipe that connects the giggle valve and the reservoir tank is See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007). Further, a proper routing of the air pipe and a proper positioning of the jiggle valve would have been obvious things to do to a person of the ordinary skill, since it has been held that rearranging parts of an invention (i.e., of the jiggle valve and air pipe) involves only routine skill in the art.  See In re Japikse, 86 USPQ 70; In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Also, a change in size (i.e., of the air pipe) is generally recognized as being within the level of ordinary skill in the art.  See In re Rose, 105 USPQ 237 (CCPA 1955).

Response to Arguments

Applicant's arguments have been fully considered but they are not persuasive. By present amendment Applicant has essentially combined previously rejected claims 1, 3, and 8 without introducing any additional new structural limitations in order to differentiate the apparatus claims of the present invention from the art of record.  Accordingly, the rejection has been essentially repeated in the instant Office action.
Regarding the AAPA, Applicant contends that allegedly, “the AAPA or, in the alternative, the combination of AAPA and Xia fails to teach "a jiggle valve connected to the reservoir tank, 6 disposed in front of an inlet of the battery, configured to block introduction of air into the battery, and to discharge the air to the reservoir tank"”, because allegedly, “AAPA does not teach the claimed cooling system because AAPA does not teach the claimed jiggle valve. In particular, the Examiner interprets the 3-way valve of AAPA as the claimed jiggle valve. The jiggle valve of the pending claims is specifically disposed to block the introduction of air into the battery and discharge air to the reservoir tank. In AAPA, however, the 3- way valve is not disposed to block air from being introduced into the battery. Additionally, the 3- way valve of AAPA is not connected to the reservoir tank at all and thus clearly air would not be capable of being discharged thereto. Thus, the configuration of AAPA is clearly different from that of the pending claims” (emphasis added).
	In response, the Office would like to direct the Applicant’s attention to the “Prior Art” Fig. 1 of the instant application, which clearly shows that, contrary to the Applicant’s position, the “3way valve” is connected to the reservoir tank (140) (either directly [see the dashed line], or indirectly via the heat exchanger (120)), and therefore contrary to the Applicant’s position, 
	Similarly, regarding Kim reference, Applicant contends that, allegedly, “Kim does not teach the claimed cooling system because Kim does not teach the claimed jiggle valve. In particular, the Examiner interprets the expansion valve 28 or valve 110 of Kim as the claimed jiggle valve. The jiggle valve of the pending claims is specifically disposed to block the introduction of air into the battery and discharge air to the reservoir tank. In Kim, the expansion valve is not disposed such that air is discharged to the reservoir. In other words, the valves of Kim are not connected to the reservoir tank as provided by the pending claims” (emphasis added).
Contrary to the Applicant’s position, Fig. 1 of Kim clearly shows that the valve (110) is directly connected to the reservoir tank (17) and is also directly connected to the battery (B). Similarly, the valve (28) is connected via (110, 120, 130) to the reservoir tank (17) and via (130, 140) to the battery (B). Accordingly, contrary to the Applicant’s position, the valves (28, 110) of Kim, either individually or together, are capable to block the introduction of air into the battery and discharge air to the reservoir tank. Claims are broader than argued.

Conclusion

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/Anatoly Vortman/
Primary Examiner
Art Unit 2835